PER CURIAM:
Defendants appeal from a summary judgment for plaintiff on his petition for dissolution of defendant Missouri corporation. We dismiss.
Defendants’ sole point on appeal follows:
The trial court erred in granting [plaintiff’s] motion to dismiss [defendants’] counter claim, in striking portions of [defendants’] pleadings and in granting summary judgment on behalf of [plaintiff].
The point fails to state wherein and why the court’s rulings are erroneous, a fatal violation of Rule 84.04(d). See, e.g., Thummel v. King, 570 S.W.2d 679, 684-87 (Mo. banc 1978). Defendants have also failed to set out a fair and concise statement of the facts without argument in their brief, a violation of Rule 84.04(c). See, Porter’s Ready-Built, Inc. v. Plummer, 685 S.W.2d 236, 237 (Mo.App.1985). It is appropriate for this Court to refuse to review an appeal based on a defective brief. See, McKee v. Wilmarth, 771 S.W.2d 955, 956-957 (Mo.App.1989).
Defendants’ appeal is, therefore, dismissed.